Exhibit Caldera Resources Inc. 910 Peel Street, 9th Floor Montreal, QcH3C 2H8 Canada Tel:(514) 235-2259 Fax: (514) 221-3469 www.calderaresources.com Global Gold Corporation 45 East Putnam Ave. Greenwich, CT 06830 USA Tel:(203) 422-2300 Fax: (203) 422-2330 www.globalgoldcorp.com JOINT PRESS RELEASE CALDERA RESOURCES INC. AND GLOBAL GOLD CORPORATION ANNOUNCE JOINT VENTURE ON THE MARJAN GOLD PROJECT IN ARMENIA Symbols: OTCBB: GBGD TSX-V: CDR December 21, 2009 – Caldera Resources Inc. and Global Gold Corporation are pleased to announce that they have entered into a letter agreement outlining the terms of a Joint Venture, whereby Caldera shall, subject to terms and conditions, earn a 55% interest in the Marjan Gold-Silver-Polymetallic Project after completing a bankable feasibility study on the project or spending US$3.0M on the property. As additional consideration, Caldera will be making a non-refundable US$50,000 deposit and issue 500,000 shares of the company on a post-consolidated basis.
